USCA4 Appeal: 21-4210      Doc: 19         Filed: 04/21/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4210


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JERROD DUPREE LYMAN, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. Timothy M. Cain, District Judge. (7:20-cr-00113-TMC-1)


        Submitted: March 22, 2022                                         Decided: April 21, 2022


        Before WILKINSON and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lora C. Blanchard, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. M. Rhett
        DeHart, Acting United States Attorney, Maxwell B. Cauthen, III, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4210      Doc: 19          Filed: 04/21/2022     Pg: 2 of 3




        PER CURIAM:

               Jerrod Dupree Lyman, Jr., pled guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

        924(a)(2), (e). The district court sentenced him to 180 months’ imprisonment. On appeal,

        Lyman challenges the district court’s determination that his three prior South Carolina

        convictions under S.C. Code Ann. § 44-53-370 qualified as serious drug offenses under the

        Armed Career Criminal Act (“ACCA”) or controlled substance offenses under the

        Sentencing Guidelines. We affirm.

               We review de novo the district court’s determination that Lyman’s prior convictions

        qualify as serious drug offenses under the ACCA or controlled substance offenses under

        the Guidelines. See United States v. Allen, 909 F.3d 671, 674 (4th Cir. 2018). The ACCA

        defines a “serious drug offense” as “an offense under State law, involving manufacturing,

        distributing, or possessing with intent to manufacture or distribute, a controlled substance

        . . . , for which a maximum term of imprisonment of ten years or more is prescribed by

        law.” 18 U.S.C. § 924(e)(2)(A)(ii). The Guidelines define a controlled substance offense

        as “an offense under federal or state law, punishable by imprisonment for a term exceeding

        one year, that prohibits the manufacture, import, export, distribution, or dispensing of a

        controlled substance . . . or the possession . . . with intent” to distribute such substances.

        U.S. Sentencing Guidelines Manual § 4B1.2(b).

               Lyman contends that S.C. Code Ann. § 44-53-370 is divisible into three crimes, all

        of which are overbroad because they include purchasing drugs as means. As such, Lyman

        asserts that his prior convictions are not serious drug offenses or controlled substance
                                                      2
USCA4 Appeal: 21-4210      Doc: 19        Filed: 04/21/2022     Pg: 3 of 3




        offenses. However, our decision in United States v. Furlow, 928 F.3d 311 (4th Cir. 2019),

        vacated and remanded on other grounds, 140 S. Ct. 2824 (2020), bars Lyman’s argument.

        There, we held that S.C. Code Ann. § 44-53-375(B)—which we noted was “almost

        identical” to § 44-53-370(a)(1)—was divisible between each of the alternatives specified

        in the statute, and thus subject to the modified categorical approach when determining

        whether a prior conviction under that statute was a controlled substance offense under the

        Guidelines or a serious drug offense under the ACCA. Furlow, 928 F.3d at 320-22; see

        United States v. Williams, 997 F.3d 519, 522-23 (4th Cir. 2021). We therefore conclude

        that the modified categorical approach set forth in Furlow applies to Lyman’s prior

        convictions. Lyman does not dispute that, under Furlow’s approach, his South Carolina

        convictions qualified as serious drug offenses under the ACCA or controlled substance

        offenses under the Guidelines.

              Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3